Citation Nr: 0502881	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.

3.  Entitlement to service connection for the residuals of a 
myocardial infarction.

4.  Entitlement to service connection for the residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1972 in the US Army, and approximately ten years of service 
in the US Air Force Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony via a videoconference hearing 
before the undersigned Veterans Law Judge in December 2004.  
A transcript of that hearing was produced and a copy has been 
included in the claims folder for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran contends that he should be awarded service 
connection for various disabilities affecting his 
cardiopulmonary system along with diabetes mellitus.  The 
veteran asserts that he was either diagnosed with a 
particular condition while he was serving in an active-duty-
for-training status or was caused by his reserve military 
service.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004); 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

The record reflects that during the hearing before the Board, 
the veteran informed the VA that over the years since his 
discharge from the US Army, he had received medical treatment 
by various private physicians.  One of those physicians 
treated the veteran for his various heart disabilities and 
possibly another physician has treated him for his diabetes 
mellitus.  This is in addition to any treatment he received 
while he was in the US Air Force Reserves.  Per the VCAA 
above, the RO has a duty to obtain those records and if that 
is not successful, then to inform the veteran that it has 
attempted to obtain those records and that it is his 
responsibility to secure those records and forward them to 
the RO for review.  

Additionally, a review of the claims disclose that the 
veteran has not undergone VA examinations that would 
corroborate the presence of the claimed heart disorders, 
along with diabetes mellitus, and which would provide 
etiological opinions concerning the claimed conditions.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a VA doctor has not opined as to 
whether any of the claimed disorders are the result of or may 
be related to the veteran's military service.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claim.

Additionally, the record reflects that after the veteran was 
released from active duty (in the US Army) in December 1972, 
he served in the US Air Force Reserves for approximately ten 
years.  The veteran's accredited service representative has 
written that the veteran served on the following dates (and 
perhaps other dates):

May 26 - June 9, 1984
January 25 - 28, 1986
October 2, 1987
January 8, 1988
March 19 - 20, 1988
May 15 - 24, 1996
April 12 - 25, 1997

The veteran did state that during the period of time he 
served in the US Air Force Reserves, he performed two weeks 
of active duty training each and every year.  The RO has 
attempted, through its contacts with the National Personnel 
Records Center, to confirm the veteran's dates of service.  
The RO has written that NPRC has been unable to locate the 
veteran's records.  Nevertheless, the RO has not cross 
reference the veteran's service number with the Defense 
Manpower Data Center Records nor has it contacted the Defense 
Finance and Accounting Center to verify the veteran's dates 
of service.  Moreover, it is unclear as to whether the RO has 
attempted to obtain the veteran's reserve duty records via 
the USAF Air Reserve Personnel Center in Denver, Colorado.  

Since the VA has been given notice that the veteran has 
military records that may not be in the claims folder, those 
records must be obtained and associated in the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Thus, the claim must also be returned to the RO for the 
purpose of obtaining those service records.  Once those 
records have been obtained and reviewed by the RO, the RO has 
a duty to notify a claimant of information or lay or medical 
evidence, in addition to the obtained military medical 
treatment records, is necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of service in US Air Force 
Reserves.  The National Personnel Records 
Center and the United States Air Force 
Air Reserve Personnel Center (ARPC) 
should be contacted, if necessary, as 
should any other potential storage 
facilities noted in M21-1, Part III, 
4.01.  The RO is put on notice that the 
address for the US Air Force Air Reserve 
Personnel Center is HQ ARPC/DPS, 6700 
East Irvington Place, Denver, Colorado 
80280-4000.

The RO should also contact the Defense 
Finance and Accounting Service (DFAS).  
The RO should address its inquiries to 
DFAS-CL/PMCAA and/or DFAS Cleveland, 
Anthony J. Celebrezze Federal Building, 
1240 East 9th Street, Cleveland, Ohio 
44199-2055.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service.
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained.
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Air Force 
Reserves.  Copies of the veteran's Leave 
and Earning Statements should be obtained 
and included in the claims folder for 
review.  
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since the 
veteran was released from active duty in 
the US Army in 1972 for the disabilities 
listed on the front page of this action, 
and to furnish signed authorizations for 
release to the VA of private medical 
records (to include any TRICARE records 
and other medical records possibly 
located at the medical facility at 
Dobbins Air Force Base, Marietta, 
Georgia) in connection with each non-VA 
source identified.  The RO should 
specifically obtain the veteran's 
clinical treatment records from the 
doctors who have treated him for his 
diabetes mellitus and various heart 
disabilities.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  Only after all of the veteran's 
medical records and his reserve military 
records have been obtained and included 
in the claims folder, the RO should 
arrange for the veteran to be examined by 
appropriate specialists, who have not 
previously examined him to determine 
whether the veteran now suffers for 
diabetes mellitus, residuals of a 
cerebrovascular accident and any 
cardiology-related disabilities.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  

Each examiner is asked to discuss the 
etiology of any current cardiovascular 
disability, to include hypertension, 
residuals of a cerebrovascular accident 
and diabetes mellitus and he/she should 
express an opinion, supported by adequate 
medical rationale, as to whether it is at 
least as likely as not that any found 
disorder is related to the veteran's 
military service.  If a conclusion cannot 
be made concerning whether any found 
disorder is related to the veteran's 
military service, the examiner should 
then discuss the likely etiology of the 
found disability.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by each examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



